Order, Supreme Court, New York County (Walter B. Tolub, J.), entered January 14, 2009, which, in an action for personal injuries sustained in a slip and fall in defendants-respondents’ (defendants) supermarket, denied plaintiffs motion to vacate a prior order that had granted defendants’ motion for summary judgment upon plaintiffs default, unanimously affirmed, without costs.
Plaintiff fails to show a meritorious cause of action (see Kalisch v Maple Trade Fin. Corp., 35 AD3d 291 [2006]). In order to establish a meritorious cause of action, the affidavit of her nonparty witness who accompanied her to the supermarket was essential. The affidavit of plaintiffs witness, purportedly sworn to in the Dominican Republic, lacks the certificate of conformity (Real Property Law § 301-a) required by CPLR 2309 (c), and therefore is not properly before the Court (see Matter of Elizabeth R.E. v Doundley A.E., 44 AD3d 332 [2007]). Concur— Mazzarelli, J.P., Friedman, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.